UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50274 Spectral Capital Corporation (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip/Postal Code) (206) 274-5107 (Telephone Number) FUSA Capital Corporation (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No As of August 18, 2010 there are issued and outstanding only common equity shares in the amount of 100,057,623 shares, par value $0.0001, of which there is only a single class. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Interim Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 (audited) 5 Interim Consolidated Statements of Operations for the six months ended June 30, 2010and June 30, 2009 and cumulative from inception on February 9, 2005 through June 30, 2010 (unaudited) 6 Interim Consolidated Statement of Stockholders’ Deficit from inception on February 9, 2005 through June 30, 2010 (unaudited) 7 Interim Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and June 30, 2009 and cumulative from inception on February 9, 2005 through June 30, 2010 (unaudited) 8 Notes to Financial Statements (unaudited) 9 Item 2. Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures about market risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders. 22 Item 5. Other Information 22 Item 6. Exhibits & Signature 23 2 FORWARD-LOOKING STATEMENTS In addition to historical information, this Report contains forward-looking statements. Such forward-looking statements are generally accompanied by words such as "intends," "projects," "strategies," "believes," "anticipates," "plans," and similar terms that convey the uncertainty of future events or outcomes. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in ITEM 2 of this Report, the section entitled "MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION." Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date hereof and are in all cases subject to the Company's ability to cure its current liquidity problems. There is no assurance that the Company will be able to generate sufficient revenues from its current business activities to meet day-to-day operation liabilities or to pursue the business objectives discussed herein. The forward-looking statements contained in this Report also may be impacted by future economic conditions. Any adverse effect on general economic conditions and consumer confidence may adversely affect the business of the Company. Spectral Capital Corporation undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission. 3 SPECTRALCAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS JUNE 30, 2010 4 SPECTRALCAPITAL CORP. (AN DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF MARCH 2, 2009 June 30, 2010, (unaudited) December 31, 2009 (audited) ASSETS Current assets Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued expenses Due to related parties - - Note payable Total Liabilities Stockholders’ equity (deficit) Common stock, par value $0.0001, 333,333 shares authorized, 47,623 shares issued and outstanding 5 5 Additional paid-in capital Deficit accumulated during the development stage -5,643,083 -5,616,984 Total Stockholders’ Equity (Deficit) -85,091 -58,992 Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 5 SPECTRAL CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 FOR THE SIX MONTHS ENDED JUNE 30, 2 PERIOD FROM AUGUST 25, 2003 (INCEPTION) TO JUNE 30, 2010 (unaudited) Three Months Ended June 30,2010 Three Months Ended June 30,2009 (Restated) Six Months Ended June 30,2010 Six Months Ended June 30,2009 (Restated) Period from August 25, 2003 (Inception) To June 30, REVENUES $
